SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 7, 2012 CROWN DYNAMICS CORP. (Exact name of registrant as specified in its charter) Delaware 333-169501 98-0665018 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 9590 E. Ironwood Square Drive Building A, Suite 101, Scottsdale, AZ 85258. (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) c/o Delaware Intercorp, Inc. 113 Barksdale Professional Center Newark, DE 19711 Tel. 302-266-9367 (Name, address, including zip code, and telephone number, Including area code, of agent for service) Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Avenue, 1st Floor San Diego, CA 92101 Phone: 619.688.1715 Fax: 619.688.1716 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page - 1 CROWN DYNAMICS CORP. Form 8-K Current Report ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS On June 7, 2012 Steve Aninye resigned from as the Company’s CEO and from the Board of Directors and all other positions that he held with the Company.His resignation was not the result of any disagreement with the Company, or its officers. On June 7, 2012, Jeffrey Rassas was elected as new CEO for the Company.He holds this position in addition to his current position as President and a member of the Board of Directors. The biography for Mr. Rassas was filed with the Commission in the Company’s Current Report on Form 8-K as filed on 3/26/2012 and is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CROWN DYNAMICS CORP. Date:June 14, 2012 By:/s/ Jeffrey Rassas Jeffrey Rassas Chief Executive Officer Page - 2
